                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

American Medical Association, et al.,
                                    )
                                    )    ORDER FOR MID-DISCOVERY
             Plaintiffs,            )    STATUS CONFERENCE
                                    )
      vs.                           )
                                    )
Wayne Stenehjem, et al.,            )
                                    )    Case No. 1:19-cv-125
             Defendants.            )
______________________________________________________________________________

       IT IS ORDERED:

       A mid-discovery status conference will be held before the magistrate judge on December 17,

2019, at 10:00 a.m. The conference will be conducted via telephone conference. To participate in

the conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 22nd day of August, 2019.

                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court
